DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I and Group A, directed to claims 1-10 in the reply filed on May 19, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 11-20 are withdrawn as non-elected claims.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 10: the claim includes the limitation “average power of the first bit stream”, “average power of the first temperature-dependent voltage”, “average power of the second bit stream”, and “average power of the second temperature-dependent voltage”.  It is unclear what is intended by the average power in each instance of use.  Further, it is unclear how the power of a particular bit stream is being determined. Assuming the power of a particular bit stream can be determinized, it is further unclear what constraints are required to determine an average power.  Is this an average over time?  It is unclear from the specification how this matter is determined. Correction/clarification is required.  Specific citation from the specification where the support for the calculations is requested.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 10: the claim includes the limitation “average power of the first bit stream”, “average power of the first temperature-dependent voltage”, “average power of the second bit stream”, and “average power of the second temperature-dependent voltage”.  It is unclear what is intended by the average power in each instance of use.  Further, it is unclear how the power of a particular bit stream is being determined. Assuming the power of a particular bit stream can be determined, it is further unclear what constraints are required to determine an average power.  Is this an average over time?  Correction/clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2007/0205916 (“Blom”).
Claim 1
Blom discloses a thermal sensor circuit, comprising: a temperature sensing circuit, configured to generate a first temperature-dependent voltage and a second temperature-dependent voltage (Fig. 1, temperature circuit 20 with first voltage line 22 and second voltage line 24, paragraph [0046]); an analog to digital converter, coupled to the temperature sensing circuit, configured to convert the first temperature-dependent voltage to a first bit stream and to convert the second temperature-dependent voltage to a second bit stream (paragraph [0046], ADC); a processor, configured to generate a third bit stream based on a thermal coefficient, wherein the thermal coefficient is used to calibrate the thermal sensor circuit (paragraph [0093], temperature coefficient applied for corrections; paragraph [0135], controller 604)); a divider circuit, configured to divide one of the first bit stream and the second bit stream by a denominator value to generate a fourth bit stream, wherein the denominator value is determined according to a bit value of the third bit stream (paragraph [0039, 0083, 0156-0158], resistor dividers with fractions applied); and a digital circuit, configured to subtract the other one of the first bit stream and the second bit stream from the fourth bit stream to generate an output bit stream (paragraph [0050, 0149] subtract circuits 80 and 660), wherein the processor is further configured to tune the thermal coefficient until the output bit stream is equivalent to a bit stream of a reference model (paragraph [0093], temperature coefficient is varied to minimize variation from reference).  

Claim 2
Blom discloses the thermal sensor circuit of claim 1, wherein the temperature sensing circuit comprises: a first current mirror, configured to provide a first bias current; a first transistor, coupled to the first current mirror, and configured to generate the first temperature-dependent voltage based on the first bias current passing through2Customer No.: 31561Docket No.: 090288-US-PAApplication No.: 16/867,494 the first transistor, wherein a gate terminal of the first transistor is electrically coupled to another terminal of the first transistor (paragraph [0127-0128], current mirror provided with bias current; paragraph [0158], transistors M67 and M56); a second current mirror, configured to provide a second bias current; and a second transistor, coupled to the second current mirror, and configured to generate the second temperature-dependent voltage based on the second bias current passing through the second transistor, wherein a gate terminal of the second transistor is electrically coupled to another terminal of the second transistor (paragraph [0074], plurality of current mirrors).  

Claim 3
Blom discloses the thermal sensor circuit of claim 2, wherein a size of the first transistor comprises a width of the first transistor, a size of the second transistor comprises a width of the second transistor, and the size of the first transistor is different from the size of the second transistor (paragraph [0158]. 10:1 ratio).  

Claim 4
Blom discloses the thermal sensor circuit of claim 2, wherein the first current mirror comprises a first current setting resistor having a first resistance value and is configured to generate the first bias current based on the first resistance value (paragraph [0069-0070]), the second current mirror comprises a second current setting resistor having a second resistance value and is configured to generate the second bias current based on the second resistance value, and the first resistance value is different from the second resistance value (paragraph [0072-0073]).  

Claim 5
Blom discloses the thermal sensor circuit of claim 2, wherein the third bit stream is a single-level bit stream, Application No.: 16/867,494 the denominator value is a first value when the single-level bit stream is a first logic value, the denominator value is a second value when the single-level bit stream is a second logic value, the first value and the second value are determined according to a transistor ratio that is a ratio of a size of the first transistor and a size of the second transistor, and the size of the first transistor comprises a width of the first transistor, and the size of the second transistor comprises a width of the second transistor (paragraph [0046-0052], high/low data translates to single bit).  

Claim 6
Blom discloses the thermal sensor circuit of claim 5, wherein the fourth bit stream is equivalent to a multiplication of an adjustment thermal coefficient and the one of the first temperature-dependent voltage and the second temperature-dependent voltage, wherein the adjustment thermal coefficient is determined according to the thermal coefficient (paragraph [0093]).  

Claim 7
Blom discloses the thermal sensor circuit of claim 4, wherein the third bit stream is a multi-level bit stream, and the denominator value is selected from a set of values according to the bit value of the multi-level bit stream (paragraph [0054], multi level bits).

Claim 8
Blom discloses the thermal sensor circuit of claim 7, wherein the fourth bit stream is equivalent to a multiplication of an adjustment thermal coefficient and the first temperature-dependent voltage, the adjustment thermal coefficient is determined according to a percentage of 4Customer No.: 31561each bit value of the multi-level bit stream, and the percentage of a specific bit value is a percentage of the specific bit value among bit values of the multi-level bit stream (paragraph [0113-0114]).  

Claim 9
Blom discloses the thermal sensor circuit of claim 1, further comprising: a divider control circuit, coupled to the divider circuit, configured to receive the third bit stream and determine the denominator value for the divider circuit according to the bit value of the third bit stream (paragraph [0156-0157]).  

Claim 10
Blom discloses the thermal sensor circuit of claim 1, wherein an average power of the first bit stream is equal to an average power of the first temperature-dependent voltage, and an average power of the second bit stream is equal to an average power of the second temperature-dependent voltage (paragraph [0153], PTAT and IBAT set to same).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853